                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                            Case No. 18 CR 339
               v.
                                            Judge John Robert Blakey
JAMES D. WILLIAMS, et al.

               PROTECTIVE ORDER GOVERNING DISCOVERY

         Upon the unopposed motion of the government, pursuant to Fed. R. Crim.

P. 16(d), it is hereby ORDERED:

         1.   Certain materials exchanged by the parties, provided by the United

States, or produced by third parties, in preparation for, or in connection with the

proceedings in this case contain particularly sensitive information. Such sensitive

information includes, but is not limited to, banking information and financial

information related to one or more defendant and/or third parties.

         2.   All materials containing sensitive information (the “Materials”),

including those previously produced in this case, are subject to this protective order

and may be used solely in connection with the defense of this case, and for no other

purpose, and in connection with no other proceeding, without further order of this

Court.

         3.   The Materials shall be plainly marked as sensitive or protected prior to

disclosure. No such Materials, or the information contained therein, may be disclosed

to any person other than defendants, counsel for defendants, persons employed to

assist the defense, authorized persons discussed below, or the person to whom the

sensitive information solely and directly pertains, without prior notice to the

government and authorization from the Court. Absent prior permission from the
Court, information marked as sensitive or protected shall not be included in any

public filing with the Court, and instead shall be submitted under seal (except if a

defendant chooses to include in a public document sensitive information relating

solely and directly to the defendant).

      4.     Defendants and defendants’ counsel shall not disclose the Materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the Materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.

      5.     Defendants, defendants= counsel, and authorized persons shall not copy

or reproduce the Materials except in order to provide copies of the Materials for use

in connection with this case by defendants, defendants’ counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original Materials.

      6.     Defendants, defendants= counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the Materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original Materials.

      7.     Certain materials containing sensitive information produced by the

government to defendants’ counsel shall not be provided to defendants or anyone else
(“Attorney Only Materials”). The Attorney Only Materials shall be plainly marked by

the government prior to disclosure. Neither the Attorney Only Materials nor the

information contained therein may be disclosed to any persons other than counsel for

defendants (defined as counsel of record in this case) or investigators employed by

defendants’ counsel to assist the defense, without prior notice to the government and

authorization from the Court. Absent prior permission from the Court, the Attorney

Only Materials shall not be included in any public filing with the Court, and instead

shall be submitted under seal. Defendants’ counsel and authorized persons shall not

copy or reproduce the Attorney Only Materials except for use in connection with this

case by defendants’ counsel and authorized persons. Such copies and reproductions

shall be treated in the same manner as the original materials.

      8.     Before providing Materials or Attorney Only Materials to an authorized

person, defense counsel must provide the authorized person with a copy of this Order.

      9.     Upon conclusion of all stages of this case, all of the Materials and

Attorney Only Materials and all copies made thereof shall be disposed of in one of

three ways, unless otherwise ordered by the Court. The Materials and Attorney Only

Materials may be (1) destroyed; (2) returned to the United States; or (3) retained in

defense counsels’ case files. The Court may require a certification as to the disposition

of any such materials. In the event that the materials are retained by defense counsel,

the restrictions of this Order continue in effect for as long as the materials are so

maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.
      10.    To the extent any Materials or Attorney Only Materials are produced by

the United States to defendants or defendants= counsel by mistake, the United States

shall have the right to request the return of the materials and shall do so in writing.

Within five days of the receipt of such a request, defendants and/or defendants’

counsel shall return all such materials if in hard copy, and in the case of electronic

materials, shall certify in writing that all copies of the specified materials have been

deleted from any location in which the materials were stored.

      11.    The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

      12.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

Dated: October 2, 2018                          Entered:


                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge
